 BORDEN. INC.387Borden, Inc., Borden Chemical Division and LocalNo. 553, International Chemical WorkersUnion. Cases -CA-12252 and 1-CA-12327March 12, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn April 20, 1978, the National Labor RelationsBoard issued its Decision and Order in the above-entitled proceeding,' finding that Respondent vio-lated Section 8(a)(5) and (1) of the National LaborRelations Act, as amended, by failing to supply theUnion with requested information concerning theCompany's insurance, pension, and health plans,and that Respondent violated Section 8(a)(3) and(1) of the Act by refusing to confer accrued vaca-tion benefits to striking employees because of theirstrike activity. The Board ordered Respondent tocease and desist from engaging in such unlawfulconduct; to furnish the Union the requested infor-mation; to make Donald J. Collette and any othereligible employee whole with respect to their ac-crued vacation benefits in the manner set forth inthe section of the Decision entitled "The Remedy";and to post appropriate notices. Thereafter, onJune 22, 1979, the United States Court of Appealsfor the First Circuit issued its decision2wherein itaffirmed the Board's 8(a)(5) finding, but denied en-forcement of the Board's 8(a)(3) finding, and re-manded the case to the Board for determination ofthe legitimacy and the substantiality of Respon-dent's asserted business justification for withhold-ing the accrued vacation benefits. On September12, 1979, the Board notified the parties that it haddecided to accept the remand and invited them tofile statements of position. Thereafter, a statementwas filed by Respondent.In its decision, the Board found that Respon-dent's refusal to pay accrued vacation benefits tostrikers when requested resulted in the inhibition ofthe employees' free exercise of their fundamentalright to strike and constituted conduct inherentlydestructive of employees' rights within the meaningof N.L.R.B. v. Great Dane Trailers, Inc., 388 U.S.26 (1967). The Board concluded, therefore, that itwas not necessary to consider evidence of antiun-ion motivation. The court disagreed because, in itsview, Respondent's conduct did not meet the GreatDane "inherently destructive" test of "carr[ying]with it 'unavoidable consequences which the em-ployer not only foresaw but which he must have235 N RB X2'2 L R B 1 n .I- B od Ir C , l Divio. i, X) F 2d 313248 NLRB No. 60intended' and thus bears 'its own indicia of intent."'388 U.S. at 33. The court found, instead, that theconduct in issue had only a "comparatively slight"impact on employees' rights; that Respondent hadpresented a business justification for its conduct,namely, the terms of the collective-bargainingagreement and past practice; and that the Boardshould have determined whether that asserted justi-fication was legitimate and substantial, and, if so,whether it was pretextual, and remanded for deter-mination of those issues. The Board, having accept-ed the remand, deems the court's decision to be thelaw of the case.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tiona: Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record as a whole,the decision of the United States Court of Appealsfor the First Circuit remanding the proceeding, andthe statement of position, and, for the reasons setforth infra, has decided to affirm its conclusion thatRespondent violated Section 8(a)(3) of the Act.The undisputed basic facts are that the parties'collective-bargaining agreement provides, in perti-nent part, that, "[e]xcept where the Company andUnion determine otherwise in individual cases, em-ployees shall not be paid vacation pay in lieu of va-cation"; that, pursuant to that agreement and pastpractice, employees with extra weeks of vacationare permitted to schedule their vacations at anytime during the June 1 to December 15 vacationperiod, provided the operation of the plant is notimpaired; that, beginning on October 1, 1976, Re-spondent's employees engaged in protected strikeactivity; that, at the outset of the strike, Respon-dent rejected the union president's request that ac-crued vacation benefits be paid to employees quali-fied therefor, with the statement that it would notpay vacation pay to strikers; and that, severalmonths later, after the vacation period had endedbut while the strike still was in progress, Respon-dent paid the accrued benefits.The business justification presented by Respon-dent rests on its contentions that the quoted con-tractual provision did not require the payment ofvacation pay in lieu of actual vacation until the ex-piration of the vacation period, and also authorizedit not to consider time off on strike as being timeoff for vacation purposes so as to render employeeseligible to receive vacation pay. However, Respon-dent's stated determination at the outset of thestrike not to pay strikers on its face tends to dis-pute both the legitimacy and substantiality of itssubsequently asserted business justification since it,in fact, did pay the accrued benefits to strikersBORDEN. INC 387 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the strike-some 3 months after the pay-ment request. That justification, moreover, is fur-ther diluted by Respondent's failure to adduce anyevidence to show that it ever before had assertedsuch a policy, or that it ever had applied thatclaimed policy to employees other than strikers, orthat it ever before had refused to pay accrued va-cation pay because of the use to which an employ-ee planned to put, or put, his vacation time.Indeed, the only evidence adduced as to past appli-cation of the contract in this regard indicates thatits sole purpose was to preclude employees fromworking and simultaneously receiving vacationpay; i.e., to insure that time off was taken insteadof being foregone for extra pay. This business pur-pose of the contract provision is, of course, legiti-mate and substantial, but it has no relevance to thedelay in the strikers' cases, because they weretaking time off and had no possibility of substitut-ing work for vacations and receiving additionalpay.Apart from this purpose of the clause, we canfind the existence of no other substantial businessreason for Respondent's delay in paying benefits al-ready earned and accrued, and it has offered none.Thus, the absence of a legitimate reason for pe-nalizing the employees in this fashion for strikinggives rise to the inference3that Respondent's truemotive was to impress upon the strikers that unionsupport risked reprisals which Respondent waswilling to inflict. As the Supreme Court describedthe message of such conduct, it showed that Re-spondent, and not the Union, is the source of vaca-tion benefits, and that "the source of benefits nowconferred is also the source from which futurebenefits must flow and which may dry up if it isnot obliged." N.L.R.B. v. Exchange Parts Co., 375U.S. 405, 409 (1964). Inflicting a disadvantage onemployees because of their union support is, ofcourse, the definition of a violation of Section8(a)(3).We find, therefore, that Respondent's assertedreasons for withholding the accrued vacation bene-fits are pretextual, that it withheld payment ofthose benefits from those eligible in order to dis-courage the employees' support for the Union andthe strikers, and that, by refusing to confer the ac-crued benefits upon request, because of the em-ployees' protected strike activity, Respondenthas engaged in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act. Ac-cordingly, we shall affirm our initial Order in itsentirety.3 Cf. Shattuck Denn Mining Corporation (Iron King Branch) vN.L.R.B., 362 F.2d 466, 470 (9th Cir 1966).ORDERBased on the foregoing and the entire record inthis proceeding, the National Labor RelationsBoard hereby affirms the Order issued in this pro-ceeding on April 20, 1978, reported at 235 NLRB982.MEMBER PENELLO, dissenting:Contrary to my colleagues, I would find, for thereasons stated below, that Respondent did not vio-late Section 8(a)(3) of the Act by postponing pay-ment of vacation benefits until after the expirationof the contractual vacation period.When this case was first before us 2 years ago, Iagreed with my colleagues that Respondent violat-ed Section 8(a)(5) in certain respects, but dissentedfrom their 8(a)(3) finding on the vacation payissue.4Thereafter, the Board filed an applicationfor enforcement of its Order with the United StatesCourt of Appeals for the First Circuit. On June 22,1979, the court issued its decision wherein it af-firmed the Board's 8(a)(5) findings, but denied en-forcement of the Board's Order insofar as it relatedto the 8(a)(3) violation.5Finding that my col-leagues had committed legal error in refusing toconsider the issue of whether antiunion motivationhad been proved, the court remanded the case tothe Board "in order that the Board may assesswhether Borden came forward with a legitimateand substantial business justification for its conductand, if so, whether the purported justification waspretextual."The relevant facts are not in dispute and are setforth in my earlier opinion. In sum, the parties' col-lective-bargaining agreement provided that em-ployees entitled to a third week of vacation wererequired to schedule it during the period of June 1to December 15, 1976.6 The contract also providedthat "[e]xcept where the Company and Union de-termine otherwise in individual cases, employeesshall not be paid vacation pay in lieu of vacation."On September 30 the contract expired, and onOctober I the Union called a strike which contin-ued until January 30, 1977. At the beginning of thestrike, the Union requested that Respondent pay allaccrued vacation benefits, but Respondent refusedon the ground that it has consistently assertedthroughout this proceeding, namely, that until thecontractual vacation period expired on December15, it was under no obligation to pay vacationbenefits in lieu of employees actually taking vaca-tions. In complete accord with its position, Respon-dent did in fact pay the vacation benefits on De-4 235 NLRB 982.600 F.2d 3136 All subsequent dates herein are in 1976 unless otherwise indicated. BORDEN, INC.389cember 26, which was shortly after the expirationof the contractual vacation period.Thus, Respondent rests on the terms of its col-lective-bargaining agreement with the Union as alegitimate and substantial reason for its conduct.Accordingly, as stated by the court of appeals, thecritical question here is one of determining "wheth-er Borden was motivated by its reliance on the col-lective bargaining agreement or by antiunionanimus when it withheld the accrued vacationbenefits." My colleagues dismiss Respondent's con-tract justification as pretextual and conclude thatits real motivation was to discourage support forthe Union and the strike. I cannot agree.First, as I pointed out in my original dissent,"nothing in the record suggests that Respondent'sconduct in postponing payment of vacation benefitswas motivated by union animus." Second, the con-tract specifically provided that "employees shallnot be paid vacation pay in lieu of vacation." Re-spondent's refusal to consider time spent "onstrike" as fulfilling the contractual requirement ofbeing "on vacation" is not only reasonable andlogical but is also supported by Board precedent.7'See G. C. Murphy Company, 207 NLRB 579 (1973), discussed in myoriginal dissent.According to my collegues, the "sole purpose" of the clause in questionwas to prevent employees from working and receiving vacation pay. MyThird, Respondent's conduct is consistent with itspast practice of always requiring employees to takevacations in order to receive vacation pay.8Fourth, and most significantly, once the contrac-tual vacation period expired, Respondent paid theaccrued vacation benefits, even though the strikewas still in progress. As I stated previously, "Re-spondent's payment of the vacation benefits on De-cember 26 during the pendency of the strikestrongly supports the conclusion that its conductwas dictated by the provisions of the collective-bargaining agreement and therefore was not viola-tive of Section 8(a)(3)."colleagues state that this purpose has "no relevance" to the instant casewhere employees were "taking time off and had no possibility of substitut-ing work for vacations and receiving additional pay". However, the factthat my collegues' interpretation of the contract differs from that of theRespondent is immaterial. 600 F.2d at 321. The issue before us is not one ofcontract interpretation but of contract reliance, and my colleagues havepointed to no evidence that would warrant the conclusion that Respondentdid not, in fact, rely on the collective-bargaining agreement when itpostponed payment of the vacation benefits.a Thus, the Administrative Law Judge found that in the past employ-ees have not been allowed to work and receive vacation pay. 235 NL.RBat 989-990.BORDEN, INC. 389